Title: XII. Jefferson to Lafayette, 10 July 1789
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Dear Sir
Paris July 10. 1789.

The acknowledgement by Monsieur de Mirabeau to the national assembly that he had been in an error as to the offer he supposed me to have made, and the reading to them my letter, seems to be all that was requisite for any just purpose. As I was unwilling my name should be used to injure the minister, I am also unwilling it should be used to injure Monsieur de Mirabeau. I learn that his enemies in Paris are framing scandalous versions of my letter. I think therefore with you it may better to print it, and I send you a copy of it. I gave copies of it to Monsieur de Montmorin and Monsieur Necker as was my duty.—I am with sincere affection my dear Sir Your friend and servt.,

Th: Jefferson


Will you be so good as to send the inclosed to the Dutchess Danville?

